Citation Nr: 1309595	
Decision Date: 03/21/13    Archive Date: 04/01/13	

DOCKET NO.  07-32 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right shoulder disorder.  

3.  Entitlement to service connection for a left shoulder disorder.  

4.  Entitlement to service connection for a right knee disorder.  

5.  Entitlement to service connection for a left knee disorder.  

6.  Entitlement to service connection for a right ankle disorder.  

7.  Entitlement to service connection for a left ankle disorder.  

8.  Entitlement to service connection for a bilateral heel/foot disorder, to include plantar fasciitis and heel spurs.  

9.  Entitlement to service connection for a back disorder.  

10.  Entitlement to service connection for a respiratory disorder.  

11.  Entitlement to service connection for hypertension.  

12.  Entitlement to service connection for a headache disorder, claimed as migraine headaches, to include as secondary to hypertension.  

13.  Entitlement to service connection for diabetes mellitus.  

14.  Entitlement to service connection erectile dysfunction, to include as secondary to diabetes mellitus.  

15.  Entitlement to service connection for cellulitis and/or onychomycosis, to include a fungus infection of the nails.  

16.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

17.  Entitlement to service connection for hypercholesterolemia.  

18.  Entitlement to service connection for hyperlipidemia.  

19.  Entitlement to service connection for arthritis of multiple joints.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to April 1993.  

This case comes before the Board of Veterans Appeals (Board) on appeal of January and June 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran previously testified at a hearing before an Acting Veterans Law Judge in November 2009.  Thereafter, in a decision of February 2010, the Board granted entitlement to service connection for tinnitus.  Accordingly, that issue is no longer before the Board.  At that same time, the Board remanded for additional development the remaining issues listed on the title page of this decision.  

The Acting Veterans Law Judge who conducted the November 2009 hearing is no longer employed at the Board.  The law requires that the Veterans Law Judge that conducted the Board hearing shall participate in making the final determination of the claim.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2012).  Thus, the Veteran was given the opportunity to request another Board hearing.  In May 2012, the case was once again remanded to the RO in order that the Veteran might be afforded a videoconference hearing before the Board.  In August 2012, he testified before the undersigned Acting Veterans Law Judge.  A transcript of both the November 2009 and August 2012 hearings are of record.  

The Board's decision addressing the matters of entitlement to service connection for right ear hearing loss, a left shoulder disorder, a right knee disorder, a left knee disorder, a right ankle disorder, a left ankle disorder, a bilateral heel/foot disorder, a respiratory disorder, cellulitis and/or onychomycosis, hypercholesterolemia, hyperlipidemia, and arthritis of multiple joints, is set for the below.  For reasons discussed following the order, the appeal as to the issues of service connection for left ear hearing loss, a right shoulder disorder, a back disorder, hypertension, a headache disorder, diabetes mellitus, erectile dysfunction, and an acquired psychiatric disorder (to include posttraumatic stress disorder) is once again being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the appellant if further action is required on his part.  

Based on correspondence dated in December 2011, it is unclear whether, in addition to the issues currently before the Board, the Veteran seeks entitlement to service connection for peripheral neuropathy of the upper and lower extremities.  Inasmuch as that issue has not been developed or certified for appellate review, it is not for consideration at this time.  It is, however, being referred to the RO for clarification, and, if necessary, appropriate action.  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the matters on appeal.  


FINDINGS OF FACT

1.  Chronic right ear hearing loss is not shown to have been present in service, or for many years thereafter, nor is there current evidence of hearing loss disability in the Veteran's right ear.  

2.  A chronic left shoulder disorder is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.  

3.  A chronic right knee disorder is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.  

4.  A chronic left knee disorder is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.  

5.  A chronic right ankle disorder is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.  

6.  A chronic left ankle disorder is not shown have been present in service, or for a number of years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.  

7.  A chronic bilateral heel/foot disorder, to include plantar fasciitis and heel spurs, is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.  

8.  A chronic respiratory disorder is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.  

9.  Cellulitis and/or onychomycosis (to include a fungus infection of the nails) is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.  

10.  Hypercholesterolemia (i.e., elevated blood cholesterol) represents no more than a laboratory finding, and not an actual disability.  

11.  Hyperlipidemia (i.e., elevated lipids) represents no more than a laboratory finding, and not an actual disability.  

12.  Arthritis of multiple joints is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.  


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated by active military service, nor may sensorineural hearing loss in the right ear be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012).  

2.  A chronic left shoulder disorder was not incurred in or aggravated by active military service, nor may osteoarthritis (degenerative joint disease) of the left shoulder be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).  

3.  A chronic right knee disorder was not incurred in or aggravated by active military service, nor may osteoarthritis (degenerative joint disease) of the right knee be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).  

4.  A chronic left knee disorder was not incurred in or aggravated by active military service, nor may osteoarthritis (degenerative joint disease) of the left knee be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).  

5.  A chronic right ankle disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).  

6.  A chronic left ankle disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).  

7.  A chronic bilateral heel/foot disorder (to include plantar fasciitis and heel spurs) was not incurred in or aggravated by active military service, nor may heel spurs (i.e., osteoarthritis) be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).   

8.  A chronic respiratory disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).  

9.  Cellulitis and/or onychomycosis (to include a fungus infection of the nails) was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).  

10.  Hypercholesterolemia is not a disease or disability within the meaning of legislation governing the award of compensation benefits.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).  

11.  Hyperlipidemia is not a disease or disability within the meaning of legislation governing the award of compensation benefits.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).  

12.  Arthritis of multiple joints was not incurred in or aggravated by active military service, nor may such a disability be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2012) have been met.  There is no issue as to whether the Veteran was provided the appropriate application form, or the completeness of his application.  VA notified the Veteran in October 2004, September and October 2005, and April 2010 of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  These claims were last adjudicated in December 2011.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and, as warranted by law, affording him appropriate VA examinations.  As to the issues currently before the Board, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  In addition to the aforementioned VA examination reports, the record contains service treatment records, post-service VA and non-VA medical evidence, and lay statements submitted by the Veteran and others on his behalf.  The agency of original jurisdiction undertook efforts to obtain medical evidence from the Social Security Administration (SSA), pursuant to the Board's February 2010 remand, but in April 2010 the SSA informed VA that the Veteran's record had been destroyed.  

In sum, the Board finds that the Veteran was an active participant in the claims process by submitting evidence and argument, both oral and written.  He was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  Conway, 353 F.3d at 1374.

Merits of the Claims

The Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, including those offered during the course of a Central Office hearing in November 2009, and at a videoconference hearing in August 2012, as well available service treatment records, VA and private treatment records and examination reports, and various statements by the Veteran's associates.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

At the outset, the Board notes, significantly, notwithstanding the Veteran's sixteen-plus years of active military service, and despite repeated and extensive attempts by both the RO and the Board, only a few of his service treatment records are available.  Such attempts included contacting the National Personnel Records Center (NPRC), the New Jersey Adjutant General, and the United States Human Resources Command.  The agency of original jurisdiction also contacted prior VARO locations and medical facilities associated with the Veteran's service assignments (as directed by the Board in its February 2010 remand).  All attempts were unsuccessful.  

The Veteran is aware of the unavailability of his complete service treatment record, and in April and June 2007 letters, the RO notified him of VA's unsuccessful efforts as well as what types of alternative evidence might support his claim.  The Board points out that, regardless of the unavailability of these records, there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit of the doubt rule in cases, such as this, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Turning to the claims on appeal, the Veteran in this case seeks service connection for many and varied disabilities.  In pertinent part, it is contended that all of the disabilities in question had their origin during, or are in some way the result of, his sixteen-plus-year period of active military service.  

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system, such as sensorineural hearing loss, or osteoarthritis, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2012).  

Additionally, for chronic disease listed in 38 C.F.R. § 3.309(a), service connection may be established by showing that such disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that such disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, --- F.3d ---, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  

Right Ear Hearing Loss

For the purpose of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores utilizing the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).  

In various written statements and during the November 2009 and August 2012 Board hearings, the Veteran asserted that he was exposed to significant loud noise during service while performing his duties as a diesel mechanic.  Pertinent to this appeal, available service records show that his military occupational specialty (MOS) throughout service related to vehicle mechanics and repair.  Further, he was previously awarded service connection for tinnitus related to credible reports of in-service noise exposure.  These facts notwithstanding, the record presents no basis for a grant of service connection for right ear hearing loss.  

Available service treatment records are negative for history, complaints, or abnormal findings indicative of the presence of right ear hearing loss.  At the time of a Chapter 5 "separation" examination in July 1992, the Veteran denied any history of hearing loss.  An audiometric evaluation conducted as part of that examination revealed pure tone air conduction threshold levels, in decibels, as follows:  




HERTZ


HERTZ
500
1000
2000
3000
4000
RIGHT EAR
5
5
5
10
15

No pertinent diagnosis was noted.  

The earliest clinical indication of the presence of right ear hearing loss is revealed by a VA audiometric examination dated in November 2004, slightly more than eleven years following service discharge, at which time the following pure tone air conduction threshold levels, in decibels, were observed:  




HERTZ


HERTZ
500
1000
2000
3000
4000
RIGHT EAR
20
15
15
25
20

Speech audiometry was also conducted using the Maryland CNC word list and revealed speech recognition ability of 98 percent in the right ear.  A VA audiologist noted that these "hearing thresholds did not meet the criteria for disability under VA regulations."  The Board acknowledges that a VA ear disease examination report dated that same month indicates "bilateral moderate sensorineural hearing loss," however, the only audiometric data from this period is that of the November 2004 VA audiological examination.  As is clear from above, this examination report does not demonstrate a hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385.  

A more recent VA audiometric examination dated in December 2010 reflects a mild drop in hearing in the frequency range from 4,000 to 8,000 Hertz in the Veteran's right ear.  Yet, it was once again indicated that the Veteran's right ear hearing loss was "not disabling" as per the provisions of 38 C.F.R. § 3.385.  

Based on the aforementioned, it is clear that, at no time, either in service, or thereafter, has the Veteran exhibited "hearing loss disability" in his right ear as defined by VA regulation.  To the extent that the Veteran, himself may be asserting a disability, the Board notes that he does not have the appropriate training and expertise to provide, on the basis of his own lay assertions, the testing results needed to establish current disability, within the meaning of 38 C.F.R. § 3.385, on the basis of lay assertions, alone.  See Jandreau v. Nicholson, 492 F. 3d 1371 (Fed. Cir. 2007).  

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110; see also 38 C.F.R. § 3.303.  Thus, where, as here, competent evidence establishes that the Veteran does not have a right ear hearing loss disability for which service connection is sought, there can be no valid claim for service connection and the claim must be denied.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Left Shoulder Disorder; Right Knee Disorder; Left Knee Disorder; Right Ankle Disorder; Left Ankle Disorder; Bilateral Heel/Foot Disorder (including Plantar Fasciitis and Heel Spurs); Respiratory Disorder; Cellulitis and/or Onychomycosis (to include Fungus Infection of the Nails); Arthritis of Multiple Joints

As previously discussed, the Veteran has claimed service connection for a number of disabilities which he contends had their onset and/or origins during service.  Specifically in regards to the left shoulder, the Veteran testified that he first injured this joint when he fell of a truck in 1988-89.  According to him, x-rays were negative but he wore a sling for three (3) weeks.  He asserts that the shoulder was reinjured shortly before separation when he became involved in a physical altercation with civilian police.  As for the Veteran's knees and ankles, he has not identified any specific injury, but rather contends that his current problems developed as a result of general stress related to his duties as a diesel mechanic.  The Veteran testified that his heel/foot problems began in the mid-1980s and that he received regular cortisone injections for pain throughout his period of active duty service.  Similarly, he indicated that he was prescribed an inhaler during service to alleviate shortness of breath following physical training.  As for onychomycosis, the Veteran testified that he had multiple bouts of athlete's foot during service and that he used a cream without improvement to treat unsightly toenails.  

At the outset, it should be noted that service treatment records are negative for history, complaints, or abnormal findings indicative of the presence of any of the aforementioned disorders.  At the time of a Chapter 5 service "separation" examination in July 1992, the Veteran's upper and lower extremities, including his feet, were entirely within normal limits, as were his lungs and chest, his skin, and his musculoskeletal system.  Significantly, at the time of that examination, no pertinent diagnoses were noted.  Moreover, service treatment records dated subsequent to the aforementioned examination in July 1992 are entirely negative for any of the disabilities noted.  The Board acknowledges evidence of an altercation with civilian police in March 1993.  Pertinent to this appeal, however, the complained of injury is to the right rather than the left shoulder.  

Post-service, the earliest clinical indication of the presence of any of the disabilities at issue is revealed by private medical records dated in March 1997, approximately four years following the Veteran's discharge from service.  At this time he received treatment for septic arthritis/cellulitis of the left ankle following evaluation for complaints of a ten (10) day history of ankle pain.  In like manner, the earliest clinical indication of the presence of arthritis of multiple joints is revealed by VA outpatient treatment records dated in 2002, approximately nine years following service discharge, at which time the Veteran received an apparent diagnosis of rheumatoid arthritis.  Significantly, with the exception of onychomycosis, the remaining disabilities in question were first noted no earlier than late 2004, eleven years following the Veteran's discharge from service.  

The Board acknowledges that, following a VA podiatric examination in December 2004, the Veteran received diagnoses of chronic plantar fasciitis of both feet, in addition to bilateral calcaneal heel spurs, mild equinus deformities of the right and left ankles, and bilateral hallux limitus.  However, no relationship was posited between any of those disabilities and the Veteran's period of active military service.  In like manner, while following a VA pulmonary/respiratory examination in November 2004 there was noted the presence of dyspnea on exertion "by history," as well as a moderate restrictive defect on pulmonary function testing, no indication was given regarding the relationship between such findings and the Veteran's period of active military service.  

Following a VA orthopedic examination in November 2004 there was noted the presence of bilateral knee sprain/strain injuries, as well as a "history" of left shoulder sprain/strain.  However, a clinical examination of the Veteran's knees and left shoulder conducted at that time was essentially normal.  Significantly, according to the examiner, there were no findings on examination which warranted further investigation of the Veteran's left shoulder or either of his knees.  As of the time of a more recent VA orthopedic examination in December 2010, there was no evidence of any pathology whatsoever of the Veteran's right or left ankles.  A VA foot examination report dated in December 2010 noted the presence of pes planus and onychomycosis, however, in the opinion of the examiner, neither of those disabilities were incurred in or aggravated by the Veteran's active military service.  Osteoarthritis of the Veteran's left shoulder and bilateral knees was first noted no earlier than December 2010, once again, many years following his discharge from service.  In the opinion of the December 2010 VA examiner, the Veteran's multiple disabilities, including disorders of the knees, ankle, and feet, as well as a respiratory disorder (diagnosed as sleep apnea) were not caused by or a result of the Veteran's active military service.  According to the examiner, while the disabilities in question existed "at present," evidence of those disabilities could not be found in existing medical records.  Moreover, the examiner noted that, notwithstanding an extensive review of records from numerous VA medical facilities, the lack of consistent treatment, recurrent symptoms, or complaints from the Veteran's time of discharge from military service to the present prevented establishment of a nexus between his current illnesses and active military service.  

The Board finds the aforementioned opinion of a VA examiner highly probative because that opinion was based upon a review of the Veteran's entire claims folder, as well as other pertinent medical records, and a full examination, including both history and clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's (or in this case, the nurse practitioner's) access to the claims file, and the thoroughness and detail of the opinion).  In this case, the VA nurse practitioner reviewed the Veteran's claims file, discussed the Veteran's medical history, provided a well-reasoned medical opinion, and alluded to the evidence which supported that opinion.  See Hernandez-Toyens v. West at 382.  Under the circumstances, the Board is of the opinion that the probative medical evidence of record fails to establish that the Veteran suffers from a left shoulder disorder, bilateral knee disorders, bilateral ankle disorders, bilateral heel/foot disorders, a respiratory disorder, cellulitis and/or onychomycosis, or arthritis of multiple joints related to his period of active military service.  

The Veteran has attributed all of the disabilities at issue to his period of active military service.  Further, he has presented competent lay evidence of in-service injury and/or treatment for his left shoulder, feet, toenails, and respiratory system.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In evaluating the Veteran's claims, however, the Board has the duty not only to assess the competency of the evidence of record, but also to assess the credibility and weight to be given to it.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

In this case, the Board finds the Veteran's own statements regarding an in-service onset of the disabilities at issue, as well as the statements submitted by others in support of his appeal, not to be credible.  In this regard, the Board notes that it was not until 2004/2005, many years following his discharge from service, that the Veteran filed claims for service connection for any of these disabilities.  

Furthermore, the Board notes that the limited service treatment records that are available for review include a July 1992 "separation" examination report that is silent for any clinical abnormality of the pertinent systems.  Additionally, there is a July 1992 Report of Medical History in which the Veteran indicated "I am in excellent health," and "I am not taking any medications."  This report also reflects that the Veteran specifically denied any current or past history of swollen or painful joints, asthma, shortness of breath, broken bones, arthritis/rheumatism/bursitis, painful or trick shoulder, trick or locked knee, and foot trouble.  He also denied any hospital treatment during service.  Finally, the Veteran's service dental records contain a Health Questionnaire that was updated multiple times between 1990 and 1992.  Pertinent to the current determination, the Veteran consistently denied being under a physician's care; he also did not indicate a history of arthritis.  

In assessing the credibility and probative value of the Veteran's statements, the Board is inclined to find the statements presented in connection with treatment and evaluation during service to be more credible as there is no indication that he had any reason to not provide an accurate medical history to the evaluating physician.  See White v. Illinois, 502 U.S. 346, 355-56 (1991).  Conversely, his more recent statements regarding an in-service history of these disabilities, which have been "corroborated" by two persons who knew him during service, were made in connection with a claim for compensation.  See Caluza v. Brown, 7 Vet. App. 498 (1995); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

Absent competent lay or medical evidence of these disabilities during service, as discussed above, pertinent evidence of record is to the effect that they are unrelated to his period of active military service.  Significantly, the passage of many years between discharge from service and medical documentation of a claimed disability is a factor which tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).  For service connection to be established by continuity of symptomatology for those chronic disabilities, such as arthritis, there must be medical evidence which relates the current condition to that symptomatology.  In this case, there is no medical evidence suggesting a link between the disabilities in question and the Veteran's period of active military service.  

To the extent that the Veteran's testimony, as well as the statements of various associates, seek to etiologically relate the disabilities in question to his period of active military service, the Board finds the matter of the etiology of these disabilities is within the province of trained professionals and not capable of lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1371 (Fed. Cir. 2007).  Further, as discussed above, when weighed against the objective evidence of record, such statements are neither credible nor of particular probative value, especially in light of the aforementioned VA examination reports and medical opinion.  

For all the foregoing reasons, the Board finds that the claims for service connection for a left shoulder disorder, a right knee disorder, a left knee disorder, a right ankle disorder, a left ankle disorder, a bilateral heel/foot disorder, a respiratory disorder, cellulitis and/or onychomycosis, and arthritis of multiple joints, must be denied.  In reaching the conclusion to deny this appeal, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as a preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Hypercholesterolemia/Hyperlipidemia

In addition to the above, the Veteran seeks service connection for hypercholesterolemia and/or hyperlipidemia.  Available service treatment records disclose that, at the time of an apparent service separation examination in July 1992, the Veteran received a diagnosis of hypercholesterolemia (286), with a low density lipoprotein of 182, and a high density lipoprotein of 52.  Moreover, since the time of the Veteran's discharge from service, VA treatment records show numerous entries of hypercholesterolemia and hyperlipidemia.  Hypercholesterolemia is defined as an excess of cholesterol in the blood.  See Dorland's Illustrated Medical Dictionary 792 (28th Ed. 1994).  Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglyceridemia, hypercholesterolemia, etc."  Id. at 795.  

In the case at hand, while the evidence shows that the Veteran has a history of elevated cholesterol and lipids, such findings are not recognized as a disability for VA benefits purposes.  See 38 U.S.C.A. §§ 101(16), 105(a) (West 2002); 38 C.F.R. § 3.303(c) (2012); see also 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities).  

The term "disability" for VA purposes refers to impairment of earning capacity.  In that regard, Congress has specifically limited entitlement to service connection to diseases or injuries which have resulted in a disability.  See 38 U.S.C.A. § 1110 (West 2002); see also Allen v. Brown, 7 Vet. App. at 448 (1995).  Significantly, there is no evidence showing that the Veteran's hypercholesterolemia or hyperlipidemia has resulted in a disability.  

In light of the aforementioned, the Board concludes that hypercholesterolemia and hyperlipidemia are merely laboratory findings, and not "disabilities" for which VA compensation benefits may be awarded.  Accordingly, service connection for hypercholesterolemia and hyperlipidemia is not warranted.  


ORDER

Entitlement to service connection for right ear hearing loss is denied.  

Entitlement to service connection for a left shoulder disorder is denied.  

Entitlement to service connection for a right knee disorder is denied.  

Entitlement to service connection for a left knee disorder is denied.  

Entitlement to service connection for right ankle disorder is denied.  

Entitlement to service connection for a left ankle disorder is denied.  

Entitlement to service connection for a bilateral heel/foot disorder, to include plantar fasciitis and heel spurs, is denied.  

Entitlement to service connection for a respiratory disorder is denied.  

Entitlement to service connection for cellulitis and/or onychomycosis, to include a fungus infection of the nails, is denied.  

Entitlement to service connection for hypercholesterolemia is denied.  

Entitlement to service connection for hyperlipidemia is denied.  

Entitlement to service connection for arthritis of multiple joints is denied.  


REMAND

In addition to the above, the Veteran in this case seeks service connection for left ear hearing loss, as well as a right shoulder disorder, a back disorder, hypertension, a headache disorder (including migraine headaches), diabetes mellitus, erectile dysfunction, and an acquired psychiatric disorder (including PTSD).  A review of the record raises some question as to the exact nature and etiology of those disabilities.  

As regards the Veteran's claimed left ear hearing loss, the Board notes that, at the time of an apparent service "separation" examination in July 1992, there were present a number of 25 decibel thresholds at certain frequencies in the Veteran's left ear.  While following a VA audiometric examination in November 2004, it was noted that the Veteran showed no evidence of "hearing loss disability" in either ear, following a VA otologic examination conducted at that same time, it was the opinion of the examiner that the Veteran had moderate sensorineural hearing loss in the left ear that was "at least as likely as not" the result of his active military service.  Significantly, as of the time of a more recent VA audiometric examination in December 2010, there was evidence of "hearing loss disability" in the Veteran's left ear.  However, the opinion provided at that time makes reference only to a "significant threshold shift," without directly commenting as to whether the Veteran's current left ear hearing loss had its origin during, or is in some way the result of, his period of active military service.  As such opinion is necessary prior to a final adjudication of the Veteran's claim for service connection for left ear hearing loss, the Board is remanding this issue for a supplemental medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Turning to the other issues remaining on appeal, the Board notes that service treatment records reflect that the Veteran was seen and/or received treatment for right shoulder problems and low back complaints (including spasms).  Post-service medical evidence shows that he has been diagnosed with degenerative changes of the both the right acromioclavicular joint and spine; there is also radiographic evidence an old healed fracture of the lateral aspect of the right clavicle.  A December 2010 VA examination report contains an opinion that the Veteran's current conditions are not related to service, in part, because evidence of illness or injury could not be found in the service treatment records.  As this is clearly not the case, and considering VA's heightened duty to assist where a veteran's records are unavailable due to no fault of his own, the Board finds remand for additional examination and opinion is warranted.  See Barr at 311.  See also O'Hare, 1 Vet. App. at 367.

As for claimed hypertension and diabetes mellitus, on at least four occasions, the Veteran's blood pressure was clearly elevated and laboratory studies conducted in November 1992 showed evidence of elevated serum blood glucose.  Further, as early as March 1997 (only four years following the Veteran's discharge from service) he was clearly receiving medication for control of hypertension.  As such evidence was not discussed in the aforementioned December 2010 VA examination, new examination and opinion is needed.  See id.  Given that the Veteran asserts his current headache disorder is in some way causally related to hypertension, and that his erectile dysfunction is in some way causally related to diabetes mellitus, it would be premature for the Board to adjudicate these issues on appeal.  Thus, they will be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Finally, the Board notes that, since the time of the Veteran's discharge from service, he has received diagnoses of and/or treatment for various psychiatric pathologies, including an adjustment disorder, major depressive disorder, substance induced mood disorder, and bipolar disorder.  However, not until the time of a VA psychiatric examination in November 2010 did the Veteran for the first time raise the issue of service connection for PTSD.  Significantly, while following that psychiatric examination, the Veteran did, in fact, receive a diagnosis of PTSD, that diagnosis appears to have been based almost exclusively on a history of stressors provided by the Veteran which have not yet been verified or corroborated.  Under the circumstances, the Board is of the opinion that further development of the evidence is necessary prior to a final adjudication of the Veteran's claim for service connection for an acquired psychiatric disorder.  

Accordingly, in light of the aforementioned, the case is once again REMANDED to the RO/AMC for the following actions:  

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to December 2010, the date of the most recent VA examination of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.  

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, the Veteran's entire claims folder should then be furnished to the same VA audiologist who conducted the aforementioned VA audiometric examination in December 2010, or another VA audiologist, should that audiologist prove unavailable.  Following a review of the Veteran's entire claims folder, the evaluating audiologist should provide an addendum opinion regarding whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left ear hearing loss had its origin during, or is in some way the result of, the Veteran's period of active military service, to include noise exposure while performing the duties of a diesel mechanic for approximately sixteen years.  A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the Veteran should be afforded additional orthopedic and internal medicine examinations in order to more accurately determine the exact nature and etiology of his claimed right shoulder and back disabilities, as well as hypertension, headaches, diabetes mellitus, and erectile dysfunction.  

Orthopedic examination - Following completion of the orthopedic examination, the examiner should identify all diagnosed right shoulder and spine disabilities, including degenerative joint disease and scoliosis.  Then, with respect to each diagnosed right shoulder and spine disability, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the disorder had its onset during the Veteran's active military service or is otherwise related to such service or events therein.  In rendering this opinion, the examiner should consider and discuss the service treatment records which denote complaints of low back, scoliosis, and right shoulder injury.  

Internal medicine examination - Following completion of the internal medicine examination, the examiner should identify any current headache disorders, diabetes mellitus, hypertension, and erectile dysfunction.  Then, with respect to diabetes, headaches (including migraines), and hypertension, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that each disorder had its onset during the Veteran's active military service or is otherwise related to such service or events therein.  

* If and only if the Veteran's hypertension is found to be in some way related to his period of active military service, an additional opinion is requested as to whether any chronic, clinically-identifiable headache disorder is at least as likely as not proximately due to, the result of, or aggravated by (i.e., permanently worsened by) that hypertension.  

* If and only if the Veteran's diabetes mellitus is found to be in some way related to his active service, an additional opinion is requested as to whether the Veteran's erectile dysfunction is at least as likely as not proximately due to, the result of, or aggravated by that diabetes mellitus.  

A complete rational must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiners prior to completion of the examinations.  In addition, the examiners must specify in their reports that the claims file and Virtual VA records have been reviewed.  

4.  The RO/AMC should then contact the Veteran, with a request that he provide a comprehensive and detailed statement regarding the stressors to which he alleges he was exposed in service (i.e., witnessing multiple deaths while stationed in Germany).  The Veteran should be requested to provide specific details of the claimed stressful events, such as dates, places, detailed descriptions of events, and identifying information concerning any other individuals involved, including their names, ranks, units of assignment, or any other indentifying details.  The Veteran should be advised that this information is vitally necessary in order to obtain supporting evidence, and that he must be as specific as possible, because without such detailed information, an adequate search for verifying data cannot be conducted.  

5.  Following receipt of the aforementioned information, the RO/AMC should review the file, and prepare a summary of the Veteran's claimed stressors.  Should it be determined that such stressors are, in fact, verifiable, this summary, and all associated documents, should be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) in order that they might provide any information which could corroborate the Veteran's alleged stressors.  

6.  Following the above, the RO/AMC should make a specific determination based upon the complete record with respect to whether the Veteran was exposed to a stressor or stressors in service, and, if so, the nature of the specific stressor or stressors.  Should the RO/AMC determine that the record establishes the existence of a stressor or stressors, the RO/AMC should specify which stressor or stressors in service it has determined are established by the record.  In reaching that determination, the RO/AMC should address any credibility questions raised by the evidence.  

7.  If and only if the RO/AMC is able to verify an inservice stressor or stressors, arrangements should be made for the Veteran to be examined by a VA psychiatrist who has not heretofore seen or examined him.  The RO/AMC should specify for the examiner the stressor or stressors which it has determined are established by the record, and the examiner must be instructed that only those events may be considered for the purpose of determining whether exposure to a stressor in service has resulted in current psychiatric symptoms, and whether the diagnostic criteria to support a diagnosis of posttraumatic stress disorder have been satisfied.  The examination report should reflect a review of pertinent material in the claims folder.  The examiner should integrate the previous psychiatric findings and diagnoses with current findings to obtain an accurate picture of the nature of the Veteran's psychiatric status.  The examiner should, additionally, comment explicitly on whether there is a link between any verified inservice stressor or stressors and any current diagnosis of posttraumatic stress disorder.  

Once again, the claims folder and a separate copy of this REMAND must be made available to and reviewed by the psychiatric examiner prior to completion of his examination.  In addition, the examiner must specify in his report that the claims file and Virtual VA records have been reviewed.  

8.  The RO/AMC should then review the examination reports to ensure that they are in complete compliance with the directives of this REMAND, and that the examiners have documented their consideration of all records contained in Virtual VA.  If the reports are deficient in any manner, the RO/AMC must implement corrective procedures.  

9.  The Veteran is to be notified that it is his responsibility to report for the examinations, and to cooperate in the development of his claims.  The Veteran is further to be advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

10.  The RO/AMC should then readjudicate the Veteran's claims for service connection for left ear hearing loss, a right shoulder disorder, a back disorder, hypertension, a headache disorder (claimed as migraine headaches, to include as secondary to hypertension), diabetes mellitus, erectile dysfunction (to include as secondary to diabetes mellitus), and an acquired psychiatric disorder (to include PTSD).  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claims for benefits since the issuance of the most recent SSOC in December 2011.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




	                     ______________________________________________
	STEPHANIE L. CAUCUTT
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


